DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election filed 3/5/21. Applicants elected without traverse Group I, drawn to claim 1-10 and 15-24,
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 11/27/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4a. The use of the term “optionally” or phrase “such as” or “e.g.” in claim 2 render the claims indefinite because it is unclear whether the limitations following such terms or phrases are part of the claimed invention.  See MPEP 2173.05 (h).
4b Claims 20 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 20 and 22 fail to further limit claims 19 and 21 from which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6a, Claim(s) 1, 4, 6 and 17 are rejected under 35 U.S.C. 102(a) (1) or (a)(2) as being anticipated by Jezek et al. (PGPub No. 20130209465.Pub date 8/2013, IDS of record).
The ‘465 publication teaches pharmaceutical compositions comprising an antibody at 100mg/ml, 1-5mM methionine, 80-100mM of arginine, 0.2mM EDTA, 250mM of 1,2 propandiol (Examples 1-3) at pH 5.
The antibody includes human, monoclonal, fragments and therapeutic antibodies as well as adalimumab ([0026-0030]), methionine concentration at 1-5mM (examples 1-3), in the presence of various surfactants (Examples 3-4) and benzylalkonium chloride ([0041-0043]).  The administration method includes injections ([0043]).  Therefore, the reference teachings anticipate the claimed invention.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7a. Claims 1-10 and 15-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2013/00209465 (IDS reference) and U.S.Pub 2008/0112953 (IDS reference) in view of. U.S.Pub 20140141008 , Pub Date 5/2014.
The ‘465 publication teaches pharmaceutical compositions comprising an antibody at 100mg/ml, 1-5mM methionine, 80-100 mM of arginine, 0.2mM EDTA, 250mM of 1,2 propandiol (Examples 1-3) at pH 5.The antibody includes human, monoclonal, fragments and therapeutic antibodies as well as adalimumab ([0026-0030]), methionine concentration at 1-5mM (examples 1-3), in the presence of various surfactants (Examples 3-4) and benzylalkonium chloride [0041-0043].  The 
The ‘953 publication teaches the use acetic acid (1-100mM), 2.6 % glycerol, 0.004% polysorbate as well as up to 10% sucrose (Example 1, embodiments, claims 1-68) in antibody formulations to reduce aggregates and extend stability (p. 13-16).The reference also discloses freeze drying compositions [0112].
The ‘008 publication discloses glycerol containing composition [0061]. NaCl is the most-used salt in the formulation of protein parenterals. Nevertheless, the above results show that, at an adalimumab concentration of 50 mg/mL, NaCl impeded adalimumab stability in the presence of polyols, and did not increase protein stability as a sole excipient. When considering the potential stabilizing effect of salts, consideration of their behaviour in accordance with the Hoffmeister lyotropic series provided a rough rule of thumb. Thus, the use of anionic acetate instead of chloride as counterion in sodium salts was investigated [0224]. A solution pH of 5.2 and the addition of 0.1% Tween 80 were favored over other alternatives for adalimumab solutions at about 50 mg/mL. Protein stability and particulate matter contamination after freeze/thaw studies and (accelerated) storage tests were used as evaluating criteria. Furthermore, polyols such as mannitol and sorbitol substantially contributed to protein stability with virtually identical potency. Preferential accumulation at the native state protein was not the only 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention was made to utilize known excipient concentrations and combinations that are suitable for antibody, specifically adalimumab as in ‘953 and ‘465 publications into the antibody compositions taught by the ‘008 publication. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because addition of polyol, acetate buffer, poloxamer/polysorbate are known to reduce aggregates thus improves stability of antibody formulation upon storage. In addition, preparations will be free of sodium chloride.
From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention including freeze dried composition. Therefore, the invention as a whole was prima facie obvious to one 
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8a. Claims 1-10 and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-24of U.S. Application No. 16/491,500

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘500  application recites a pharmaceutical composition comprising antibody, acetate buffer, glycerol, arginine and methionine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8b. Claims 1-10 and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13, 18-22,  of U.S. Application No. 16/552 675

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘675application recites a pharmaceutical composition comprising antibody, acetate buffer, glycerol, arginine and methionine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8c. Claims  1-10 and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 11-13, 15, 16, 21, 22, 26, 36, 54 and 55  of U.S. Application No. 16/552,682

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘682 application recites a pharmaceutical composition comprising antibody, acetate buffer, glycerol, arginine and methionine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8d. Claims 1-10 and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 11, 21, 22, 26 and 52 of U.S. Application No. 16/487,990.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘990 application recites a pharmaceutical composition comprising antibody, acetate buffer, EDTA, glycerol, arginine and amino acids.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

9. No claims are allowable.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645